           Case 1:18-cv-01989-SHR Document 42 Filed 08/12/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES WISE,                   :  Civil No. 1:18-cv-1989
                              :
                 Plaintiff,   :
                              :
            v.                :
                              :
UNITED PARCEL SERVICE, INC., :
                              :
                 Defendant. :
                              :  Judge Sylvia H. Rambo
                            ORDER
       AND NOW, this 12th day of August, 2020, the parties having reported to the
court that this matter has settled, it is hereby ORDERED that all deadlines in the
above-captioned action are STAYED, the Clerk of Court is directed to mark this
matter CLOSED for statistical purposes only, and the parties shall, as soon as
practicable, submit an appropriate dismissal filing in accordance with Federal Rule
of Civil Procedure 41(a).1



                                                       s/Sylvia H. Rambo
                                                       Sylvia H. Rambo
                                                       United States District Judge



       1
           Rule 41 contemplates three methods of dismissal. Before an answer or summary
judgment motion has been filed, an action can be dismissed by a notice
of dismissal signed by the plaintiff alone. See FED. R. CIV. P. 41(a)(1)(A)(i). After an answer or
motion for summary judgment has been filed, the parties can dismiss a case by filing a stipulation
of dismissal signed by all parties to have appeared. See FED. R. CIV. P. 41(a)(1)(A)(ii). Either of
these filings operates to close the case and end the court’s jurisdiction without further court action.
For any dismissal that is conditional or otherwise requires court approval, including, for example,
a request that the court retain jurisdiction for a specific period of time for enforcement of the
settlement, the plaintiff shall submit a motion to dismiss setting forth the requested terms for
dismissal, accompanied by a proposed order. See FED. R. CIV. P. 41(a)(2).
